Name: Council Regulation (EC) No 2621/97 of 19 December 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade;  Europe;  agricultural activity
 Date Published: nan

 30 . 12. 97 lENl Official Journal of the European Communities L 354/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2621/97 of 19 December 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Article 1 1 . From 1 January to 31 December 1998 the goods originating from Lithuania listed in Annex I to this Regu ­ lation shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . 2. From 1 January to 31 December 1998 the goods originating from Latvia listed in Annex III shall be subject to the annual tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to the importation into the Community are given in Annex II . 3 . From 1 January to 31 December 1998 the goods originating from Estonia listed in Annex IV shall be subject to the annual tariff quotas and preferential duties mentioned in the said Annex. The basic amounts to be taken into consideration in calculating the reduced agri ­ cultural components and additional duties applicable to the importation into the Community are given in Annex II . Whereas, pending adaptation of Protocol 2 of the free trade agreements concluded with Estonia, Latvia, Lithu ­ ania ('), Council Regulation (EC) No 1507/97 of 24 July 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (2) was adopted, which maintains until 31 December 1997 the degree of preference granted, thus offsetting possible negative effects the implementation of the results of the Uruguay Round may have on exports of these countries to the Community; Whereas, pending adoption of improved concessions granted to Estonia, Latvia and Lithuania by the respective Joint Committees, Regulation (EC) No 1507/97 laid down new concessions on a provisional and autonomous basis: Whereas the negotiations with the countries concerned for the conclusion of Protocols amending the free trade agreements have been, or soon will be, concluded; whereas new Protocols 2 have been or soon will be initi ­ alled; whereas procedures for the formal adoption of 'interim' protocols covering solely the trade-related aspects of the amending protocols are underway; whereas the time schedule required for formal adoption may not allow for the entry into force of the 'interim' protocols on 1 January 1998; whereas it is therefore advisable to extend the concessions on an autonomous basis until 31 December 1998, Article 2 The concessions applying to trade in processed agricul ­ tural products provided for in the additional protocols adapting the free trade agreements with the countries referred to in Article 1 shall, from the entry into force of each of those protocols, replace the concessions provided for in the Annexes to this Regulation . The rules imple ­ menting the measures provided for in this Regulation shall also apply to the corresponding measures provided in the additional protocols. (') OJ L 373, 31 . 12. 1994, p. 1 (Estonia). OJ L 374, 31 . 12. 1994, p. 1 (Latvia). OJ L 375, 31 . 12. 1994, p . 1 (Lithuania). (?) OJ L 204, 31 . 7. 1997, p. 1 . L 354/2 I EN | Official Journal of the European Communities 30 . 12. 97 Article 3 the processing of agricultural products, as provided for in Article 7 of Regulation (EC) No 3448/93 ('). Article 4 This Regulation shall enter into force on the third day after its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 January 1998 . The quotas referred to in Annexes I, III and IV to this Regulation shall be administered by the Commission in accordance with the provisions of Commission Regula ­ tion (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1997. For the Council The President F. BODEN (') OJ L 187, 26. 7. 1 996, p. 18 . 30 . 12. 97 [ EN Official Journal of the European Communities L 354/3 ANNEX I LITHUANIA Order number CN code Description 1998 quota (tonnes) Preference from 1 . 1 to 30 . 6 . 1998 from 1 . 7 to 31 . 12 . 1998 1506 00 00 Other animal fats unlimited 0 % 0 % 09.6533 1518 00 10 1518 00 31 1518 00 39 1518 00 91 1518 00 95 1518 00 99 Animal and vegetable fats 360 5,5 % 0 % 3,5 % 5,5 % 0 % 5,5 % 5% 0 % 3 % 5 % 0 % 5 % 09.6501 1704 90 71 1704 90 75 Boiled sweets Caramels 480 EAR EAR 09.6503 1806 90 Chocolate 600 EAR EAR 09.6528 2203 00 Beer 480 4,4 % 3,5 % 09.6525 2208 60 1 1 Vodka 390 0,52 ECU/% vol/hl + 2,53 ECU/hl 0,26 ECU/% vol/hl + 1,27 ECU/hl 09.6534 2402 20 90 Cigarettes 48 36,9 % 34,2 % L 354/4 I EN I Official Journal of the European Communities 30 . 12. 97 ANNEX II BASIC AMOUNTS TO BE TAKEN INTO CONSIDERATION IN CALCULATING AGRICULTURAL COMPONENTS AND ADDITIONAL DUTIES from 1 . 1 . to 30 . 6 . 1 998 from 1.7. to 31.12.1998 ecus/ECU/Ecu/Ã ©cus/ecua/ 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / Ã Ã ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / BlÃ © tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete 8,524 7,900 Trigo duro / HÃ ¥rd hvede / Hartweizen / Ã £Ã ºÃ »Ã ·Ã Ã  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / BlÃ © dur / Grano duro / Durum tarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 13,231 12,263 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã · / Rye / Seigle / Segala / Rogge / Centeio / Ruis / RÃ ¥g 8,306 7,698 Cebada / Byg / Gerste / Ã Ã Ã ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,306 7,698 MaÃ ­z / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / MaÃ ¯s / Granturco / MaÃ ¯s / Milho / Maissi / Majs 7,408 7,408 Arroz descascarillado de grano largo / Ris, afskallet, langkornet / Reis , langkÃ ¶rnig, geschÃ ¤lt / Ã ÃÃ ¿Ã Ã »Ã ¿Ã ¹Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã ¶Ã ¹ Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © Ã grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em pelÃ ­culas de grÃ £os longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat lÃ ¥ngkornigt 23,706 21,972 Leche desnatada en polvo / SkummetmÃ ¦lkspulver / Magermilchpulver / Ã ÃÃ ¿Ã ²Ã ¿Ã Ã Ã Ã Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em pÃ ³ / Rasvaton maitojauhe / SkummjÃ ¶lkspulver 26,730 25,740 Leche entera en polvo / SÃ ¸dmÃ ¦lkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± Ã Ã µ Ã Ã ºÃ Ã ½Ã · / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Vollemelkpoeder / Leite inteiro em pÃ ³ / Rasvainen maitojauhe / MjÃ ¶lkpulver 33,423 30,978 Mantequilla / SmÃ ¸r / Butter / Ã Ã ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 48,575 45,021 AzÃ ºcar blanco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §Ã ºcar branco / Valkoinen sokeri / Vitt socker 32,565 31,795 30 . 12. 97 EN Official Journal of the European Communities L 354/5 ANNEX III LATVIA Order number CN code Description 1998 Preference quota (tonnes) from 1 . 1 to 30.6. 1998 from 1 . 7 to 31 . 12 . 1998 09.6535 1704 90 65 1704 90 71 1704 90 75 Sugar confectionery 300 EAR EAR 09.6536 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 Chocolate 600 EAR EAR 09.6537 1901 90 11 1901 90 19 1901 90 91 1901 90 99 Food preparations 240 EAR EAR 8,2 % EAR EAR EAR 7,6 % EAR 09.6538 1905 30 Biscuits 240 EAR EAR 09.6527 2104 10 Soups and broths 39 5,7 % 5,3 % 09.6513 2105 Ice-cream 34 EAR EAR 09.6528 2203 00 Beer 600 4,4 % 3,5 % 09.6525 2208 60 1 1 Vodka 390 0,52 ECU/% vol/hl + 2,53 ECU/hl 0,26 ECU/% vol/hl + 1,27 ECU/hl 09.6529 2208 70 10 Liqueurs 13 0,64 ECU/% vol/hl + 4,10 ECU/hl 0,32 ECU/% vol/hl + 2,05 ECU/hl L 354/6 I EN I Official Journal of the European Communities 30 . 12. 97 ANNEX IV ESTONIA Order number 1998 Preference CN code Description quota (tonnes) from 1 . 1 to 30 . 6 . 1998 from 1 . 7 to 31 . 12 . 1998 09.6515 1704 10 11 1704 10 19 1704 90 71 1704 90 75 Sugar confectionery 180 EAR EAR 09.6530 1805 00 00 Cocoa powder 34 0 % 0 % 09.6517 ex 1806 1806 10 15 Chocolate confectionery, excluding CN code 1806 10 15 600 EAR 0 % EAR 09.6519 1905 Bakery goods 130 EAR EAR 09.6521 2102 10 39 Yeasts 2 400 EAR EAR 09.6539 2103 90 90 Sauces and preparations 720 5,7 % 5,3 % 09.6523 2105 Ice-creams 13 EAR EAR 09.6531 2203 Beer 600 4,4 % 3,5 % 09.6525 2208 60 1 1 Vodka 120 0,52 ECU/% vol/hl + 2,53 ECU/hl 0,26 ECU/% vol/hl + 1,27 ECU/hl 09.6529 2208 70 10 Liqueurs 20 0,64 ECU/% vol/hl + 4,10 ECU/hl 0,32 ECU/% vol/hl + 2,05 ECU/hl 09.6532 2208 90 69 Other spirits 20 0,64 ECU/% vol/hl + 4,10 ECU/hl 0,32 ECU/% vol/hl + 2,05 ECU/hl 09.6534 2402 20 90 Cigarettes 60 36,9 % 34,2 %